DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25, 29-32, 36 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, allowability is based in part with the prior art of record not showing or teaching a method for making nuclear magnetic resonance (NMR) measurements in a wellbore, the method comprising, amongst other features, deploying a tool string in the wellbore, the tool string including an NMR logging tool and a conductivity or salinity measurement sensor; using the conductivity or salinity measurement sensor to make a downhole measurement of a conductivity of a fluid in the wellbore or a salinity of the fluid in the wellbore; and evaluating said conductivity or salinity measurement to determine a new pulse width of the 90 degree pulse that improves a signal strength of an NMR signal.
Regarding dependent claims 23-25, allowability is based on their dependencies from independent claim 21.
Regarding independent claim 29, allowability is based in part with the prior art of record not showing or teaching a downhole tool string comprising: a nuclear magnetic resonance (NMR) logging tool including, amongst other features, a conductivity measurement sensor configured to make a conductivity measurement of a wellbore fluid or a salinity measurement sensor configured to make a conductivity or a salinity measurement of the wellbore fluid; and a processing unit including processor-executable instructions, the instructions configured to: cause the conductivity or salinity measurement sensor to make a conductivity measurement of the wellbore fluid or a salinity measurement of the wellbore fluid, and evaluate said conductivity or salinity measurement to determine a new pulse width of the 90 degree pulse.
Regarding dependent claims 30-32 and 36-37, allowability is based on their dependencies from independent claim 29.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 10,669,834 to Dykstra discloses a drilling system including a rig subsystem, a drilling fluid subsystem, and a bottom hole assembly (BHA) subsystem.  The system includes a plurality of sensors configured to measure one or more drilling fluid subsystem state parameters including electrical stability of the drilling fluid or drilling fluid salinity.  However, these sensors appear to be located in the drilling fluid subsystem and not in the tool string as recited in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858